By the Court, Sanderson, J.:
Action for taxes against defendant and certain real estate described in the assessment as “ claim to and possession of six hundred and nine acres of land in Suscol Valley, particularly described as follows,” etc.
The defendant, by way of defense, averred that the land was public land of the United States, and therefore exempt *211from taxation. Plaintiff moved for judgment bn the pleadings and obtained it, and the defendant has appealed.
The land itself is not taxed, but. the defendant’s claim and right of possession is taxed. The. question presented is therefore precisely the same which we considered and determined in the case of The People v. Shearer, 30 Cal. 645. Upon the authority of that case the judgment is affirmed.